DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taya (US 20030054335) in view of Vellinger (US 20020146816) and Matsuo (US 5376548).
	With respect to claims 1, 15 and 17, Taya discloses a product chamber assembly comprising a bioreactor (Figure 1:12a,b), a set of containers (Figure 1:61, 62, 63, 65) used to contain processing fluids and for automated flow to and from the bioreactor.  Taya teaches in at least paragraph [0040] that at least one of the containers operates within a refrigerator (Figure 1:64) at reduced temperatures.  At least one flow valve (Figure 1:54, 70, 73) is used to control fluid flow between the set of containers and the bioreactor.  Furthermore, each container is operationally engaged with a collection reservoir (Figure 1:14).  At least paragraphs [0048]-[0058] indicate that at least one biosensor (Figure 6:22, 65a, 93) monitors parameters within the containers and cells within the bioreactor, wherein the biosensor relays variable parameter information to a microprocessor (Figure 6:101a) to process the parameters and dynamically adjust and adapt to specific needs of cells during cell proliferation.  The Taya device is configured to collect and hold proliferated cells, and may accept cells following a cell concentration procedure conducted in an external device.  Taya, however, does not expressly state that the containers are flexible bags.
	Vellinger discloses a product chamber assembly comprising a bioreactor (Figure 5:20) in communication with at least one flexible bag (Figure 5:42) that contains processing fluids for automated flow to and from the bioreactor.  At least one flow valve (Figure 5:50) is used to control fluid flow between the flexible bag and the bioreactor.  This is described in at least paragraphs [0055]-[0057].
	At the time of the invention, it would have been obvious to use flexible bags to deliver processing fluids to and from the bioreactor disclosed by Taya.  As evidenced by Vellinger, flexible bags are well known in the art and are generally understood to be inexpensive and biocompatible.  Those of ordinary skill would have recognized that disposable flexible bags would reduce the threat of contamination and remove the need for sterilization between cell culture operations.

	Taya, however, still differs from Applicant’s claimed invention because the Taya bioreactor is not configured for conducting a cell concentration procedure.
	Vellinger discloses the product chamber assembly as described above.  Vellinger teaches in at least paragraph [0055] that a filter (Figure 1:7) covers the bioreactor outlet (Figure 1:4) in order to prevent cells from exiting the reactor.  This filter allows cells to be concentrated within the bioreactor.  See also Fig. 9 “Filter”.
	Matsuo discloses a product chamber assembly comprising a bioreactor (Figure 1:1) for conducting a cell concentration procedure that allows cells to be collected and held.  The product chamber includes a filter (Figure 1:6) that retains cells within the reactor when fluid is drained from the reactor.  This is described in at least column 9, lines 16-49.  See also claim 1 (“a microfiltration membrane positioned within said container so as to cover said second outlet said membrane for retaining suspended animal cells inside said container while allowing the passage of metabolites produced by the animal cells”)
	At the time of the invention, it would have been obvious to provide the outlet of the Taya bioreactor with a filter and/or membrane suitable for collecting, holding and concentrating proliferated cells.  Vellinger and Matsuo each teach that it is desirable to retain cells within a bioreactor to allow them to be used for additional culture processing.  The provision of an outlet filter would also allow one to collect cell products that pass through the filter for further treatment in a downstream operation.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

 	With respect to claim 2, Taya, Vellinger and Matsuo disclose the combination as described above.  Taya and Vellinger each require passageways, tubing, connectors, valves, pumps and fluid access ports to connect supply containers (e.g. flexible bags) to the bioreactor.

	With respect to claim 3, Taya, Vellinger and Matsuo disclose the combination as described above.  The Taya and Vellinger devices are suitable for cell proliferation, cell storage and cell transport.

	With respect to claims 4 and 16, Taya, Vellinger and Matsuo disclose the combination as described above.  The Taya bioreactor is fully capable of being used as a cell therapy bioreactor.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
	With respect to claim 6, Taya, Vellinger and Matsuo disclose the combination as described above.  The Taya biosensor has the ability to monitor a specific performance of cells in the bioreactor to allow the system to accommodate the requirements of cells.  For example, paragraphs [0049]-[0055] describe how the sensor 22 is used to determine cell concentration of adhered cells in order to adjust other culture parameters, such as the supply of liquid medium and gases to the reactor.

	With respect to claims 7 and 8, Taya, Vellinger and Matsuo disclose the combination as described above.  The Taya product chamber assembly is capable of being moved (i.e. it is portable), and the bioreactor is removable from the product chamber assembly.

	With respect to claim 9, Taya, Vellinger and Matsuo disclose the combination as described above.  Taya further states in at least paragraph [0125] that the bioreactor includes a vibratory element.

	With respect to claim 18, Taya, Vellinger and Matsuo disclose the combination as described above.  Taya further teaches that the system uses a pump (Figure 1:74).

	With respect to claim 19, Taya, Vellinger and Matsuo disclose the combination as described above.  Both Taya and Vellinger do not mention connections that require needles.

	With respect to claim 20, Taya, Vellinger and Matsuo disclose the combination as described above.  Taya shows that he flow control valve includes a fluid pathway tube interconnect (i.e. interconnected tubing) and a flow direction interface (i.e. the valve controls the direction the fluid travels) between the bioreactor and the fluid supply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-9 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 9,499,780.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,499,780 include similar limitations directed to a bioreactor in communication with a set of flexible bags, wherein at least one bag is kept at a reduced temperature.  The claims of U.S. Pat. No. 9,499,780 further state that at least one biosensor is used to monitor parameters of the flexible bags and cells within the bioreactor in order to relay information to a microprocessor to dynamically adjust and adapt to specific needs of cells during proliferation.

Response to Arguments
In response to Applicant’s amendments filed 03 June 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Taya with Vellinger and Matsuo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799